DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anup Shrinivasan Iyer on September 9, 2021.

The application has been amended as follows: 
In the claims:
Claim 11 has been amended as follows:

11. (Currently Amended) The computerized method of claim 9, wherein the computerized method further comprises: 
receiving the second version of the database release; 
implementing the database modeling tool to generate the second script based on the second version of the database release, wherein generating further comprises reverse engineering the second version of the database release; 

determining one or more objects associated with the second script that do not match the one or more objects associated with the first script; 
automatically generating the incremental script based on at least the one or more objects associated with the second script that do not match the one or more objects associated with the first script; and 
automatically generating the incremental database package based on at least the incremental script.


                                              Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “compare the second script with the first script to determine a match, wherein comparing further comprises comparing one or more objects associated with the first script with one or more objects associated with the second script; determine one or more objects associated with the second script that do not match the one or more objects associated with the first script; automatically generate an incremental script based on at least the one or more objects associated with the second script that do not match the one or more objects associated with the first script; automatically generate an incremental database package based on at least the incremental script, receive an 

Dependent claims 2-7, 10-15, 17-20 are allowed at least by virtue of their dependency from claims 1, 9 and 16, respectively.

	
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 9, 2021